ACCEPTED
                                                                                          04-14-00655-CV
                                                                              FOURTH COURT OF APPEALS
                                                                                   SAN ANTONIO, TEXAS
                                                                                     9/17/2015 1:09:08 AM
                                                                                           KEITH HOTTLE
                                                                                                   CLERK

                             The Chimene Law Firm
                                                               2827 Linkwood Dr.
                                                              Houston,   TX.IN77025
                                                                      FILED
                                                                4th COURT OF APPEALS
                                                             michelec@airmail.net
                                                                 SAN ANTONIO, TEXAS
                                                                 09/17/2015 1:09:08 AM
                                September 16, 2015                  KEITH E. HOTTLE
                                                                          Clerk

Hon. Chief Justice Sandee Bryan Marion
Hon. Karen Angelini
Hon. Jason Pulliam
Fourth Court of Appeals – San Antonio, Texas
300 Dolorosa, Ste 3200
San Antonio, TX. 78205

      Re: 04-14-00655-CV; Hosek v. Scott; On Appeal to the Fourth Court of
      Appeals – San Antonio, Texas

To the Honorable Panel:

      In oral argument on September 9, 2015, the Honorable Chief Justice Sandee
Bryan Marion requested that the parties brief the issue of standing. The following
is Appellants’ Brief on Standing.

                     STATEMENT OF RELEVANT EVENTS

       The following dates are crucial to an understanding of when Ms. Scott ceased
to hold mineral interests:

● The Partition Deed was entered into on 8/17/1979. (CR1 : 114).
● The twenty-five year period of non-partition of minerals ended on 8/17/2004.
(CR1: 114). There was no production at this time. It is Appellants’ position that a
50% reversionary interest in the minerals vested in the owners’ of the surface at that
time, in addition to the 50% interest already held by the surface owner.
● The Morales Deed was entered into by Scott on 3/4/1986. (CR1 : 81-83).
● The King Deed was entered into by Scott on 1/29/1990. (CR1 : 84-85). ● The
twenty-year period during which Ms. Scott reserved the right to the King minerals
ended on 1/29/2010. (CR1 : 84).
● Defendant Scott’s Counterclaim was filed on 7/24/2013. (CR1 : 6).
Appellants’ Letter Brief on Standing
Sept. 16, 2015, pg. 2
                        SUMMARY OF THE ARGUMENT
      Ms. Scott wanted to sell the land and Ms. Scott’s buyers wanted the minerals.
Ms. Scott sold 100% of her land in two parcels: one to the Morales and one to the
Kings.
       Two mineral interests were reserved in the King Deed. One was the mineral
interest held by the Hoseks under Rosale’s tracts at the time of sale. Of course,
Rosalie could not have lawfully sold the Hosek’s interest, but it is common for deeds
to reserve what the seller does not own in order to clarify the record of title. The
other was a reservation of the minerals to Ms. Scott, but it was only for twenty years.
That twenty years has expired.
       The mineral interest reserved in the Morales’ Deed only covered one interest.
It merely reserved a half interest under language similar to the cautionary reservation
that reserved the Hosek interest in the King deed. As the Morales deed did not
specify that the reservation was for Rosale’s own half interest in the mineral rights,
it is logical to infer that this reservation only reserved the Hosek’s interest.
Therefore, the Morales deed did in fact convey Rosale’s mineral interest. Rosale
reserved no minerals under the Morales tract for herself.
       As of January 29, 1990, Rosale had conveyed all of her surface rights to the
property she once held in conjunction with the Hoseks. She had retained mineral
rights under the King tract, but under the Morales tract, only the Hosek’s mineral
rights were reserved. On August 17, 2004, the prohibition on partition of the
minerals in the Partition Deed expired, and “Rosale’s” minerals were now under her
land, but, because it was no longer “her” land, the one-half interest that “moved”
from under the Hosek’s tract now belonged to the new landowner. This is because
the Morales and Kings had bought a fee simple in their lands. A fee simple interest
includes all the minerals that were not explicitly reserved. On January 29, 2010,
Rosale’s reservation of the minerals under the King tract expired, after which she
held no rights of any kind (surface or minerals) to the property she had once held in
conjunction with the Hoseks.
       Therefore, she owns no minerals and thus has no standing to make a claim for
interests to the property in question.
Appellants’ Letter Brief on Standing
Sept. 16, 2015, pg. 3

The Morales’ Deed
       The deed from Ms. Scott to the Morales was executed on March 4, 1986.
(CR1: 81-83). It provided that Rosale Voight Scott and her husband “do Grant, Sell
and Convey unto Evaristo Morales and wife…the following described real property,
lying and being situated in Atascosa County, Texas and more particularly described
as follows, to-wit:
BEING 60.00 acres of land…” This was the language of a fee simple grant,
conveying both surface and minerals, unless a portion of the minerals were reserved
in the deed.

        The only reservation of minerals in the Morales’ Deed is a one-half interest in
and to the oil, gas, and other minerals that was created in the Partition Deed – i.e.
Ivarene’s interest, which was still under Rosale’s land, it not yet being 2004. (CR1:
81). Rosale opined that she was selling Ivarene’s interest and keeping her own, (CR
SUPP 76-77), but she could not sell what she did not own, so it had to be Ivarene’s
interest that was reserved. Rosale tried, through Mr. Weatherbee, to get Ivarene to
exchange one-half interests early, to be able to see the Morales that one-half also,
but Ivarene did not agree. (CR1 : 76). In 2004, when the reverter became effective,
the mineral interests were shuffled, and the Morales, having bought the Scotts’ land
in fee, obtained the final one-half interest in the minerals, leaving Ivarene with 100%
of the minerals under her land but leaving Rosale with no minerals under the Morales
tract. This is why the oil company went to the Morales, rather than Rosale, when it
was leasing mineral interests. (CR SUPP 77).

The King Tract

       Rosale sold the reminder of the surface and minerals to the Kings on January
29, 1990. (CR1: 84-85). In the deed, she reserved unto Rosale Voight Scott, her
heirs and assigns, an undivided one-half interest in the minerals for twenty years
from date hereof. (CR1 : 84). That twenty years was expired at the tiem this suit
was launched. (CR1 : 6). She also reserved the “Mineral and/or royalty interest
excluded or retained in Volume 510, Page 126, Deed Records of Atascosa County,
Texas, i.e. the Partition Deed. Again, Ivarene still owned the one-half interest under
Rosale’s tract, and Rosale could not give away what she did not own. In 2004, when
mineral interests shuffled, the other one-half interest, that had been Rosale’s, was
vested in the Kings. At the end of twenty years, Rosale owned no mineral interests
Appellants’ Letter Brief on Standing
Sept. 16, 2015, pg. 4

under the Morales, King or Hosek tracts. As such, she has no standing to make her
counterclaim or win a motion for summary judgment.

                           CONCLUSION & PRAYER
       The Morales and the Kings wanted the minerals when they bought Rosale’s
tracts. She negotiated with them, but all she was able to retain was the minerals for
a twenty-year period under the King tract. She held no mineral interests at the time
of this lawsuit, so she does not have standing to bring this suit. The trial court’s
judgment must be reversed and judgment rendered for the Hoseks.
       WHEREFORE, PREMISES CONSIDERED, the Hoseks ask that the trial
court’s judgment be reversed and judgment rendered for the Hoseks, as well as any
other and further relief as may be just.
                                             Respectfully submitted,
                                             /s/ MB CHIMENE
                                             THE CHIMENE LAW FIRM
                                             TBN 04207500
                                             2827 Linkwood Dr.
                                             Houston, TX. 77025
                                             PH: 832 517 8828 (cell); No fax
                                             michelec@airmail.net

                       CERTIFICATE OF COMPLIANCE

    The undersigned certifies that this document was printed in 14pt Times
Roman proportional font and is 1239 words long. /s/ MB CHIMENE

                          CERTIFICATE OF SERVICE

      The undersigned certifies that Wade Caldwell and Raquel Perez have been
served on this 17th of September, 2015 through ECF.
                                                 /s/ MB CHIMENE